                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    MICHAEL NEELY,                                       CASE NO. C16-1791-JCC
10                           Plaintiff,                    MINUTE ORDER
11            v.

12    THE BOEING COMPANY,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Plaintiff’s motion to strike (Dkt. No. 138). On
18   February 14, 2019, Plaintiff filed a motion for discovery sanctions (Dkt. No. 110) and a motion
19   for sanctions. (Dkt. No. 111.) Defendant filed a response to both motions. (Dkt. Nos. 129, 133.)
20   Due to an administrative error, Defendant filed the same brief in response to Plaintiff’s motions.
21   (See id.; Dkt. No. 136.) After Plaintiff notified Defendant and the Court of the error, Defendant
22   filed the proper response brief. (Dkt. Nos. 135, 135-1.) The Court extended the deadline for
23   Plaintiff to file reply briefs in support of his motions. (Docket Entry of March 1, 2019).
24          On February 14, 2019, Defendant filed a motion for summary judgment. (Dkt. No. 112.)
25   On March 1, 2019, Defendant filed a praecipe to submit errata pursuant to Western District of
26   Washington Local Civil Rule 7(m) notifying the Court that two decisions it relied upon in its


     MINUTE ORDER
     C16-1791-JCC
     PAGE - 1
 1   motion for summary judgment had been overturned by the Washington State Supreme Court.

 2   (Dkt. No. 137.)

 3          Plaintiff moves to strike Defendant’s response to his motion for discovery sanctions and

 4   praecipe to submit errata. (Dkt. No. 138.) Plaintiff cites rules and case law pertaining to

 5   insufficient service of process, judgment on the pleadings pursuant to Federal Rule of Civil

 6   Procedure 12(c), motions to strike under Federal Rule of Civil Procedure 12(f), and excusable

 7   neglect. (Dkt. No. 138 at 3–5.) None of these grounds merit striking either document. As a

 8   threshold matter, Plaintiff does not argue that either document was insufficiently served upon
 9   him, and has not moved for judgment on the pleadings. (See generally id.) While Rule 12(f)
10   permits the Court to “strike from a pleading an insufficient defense or any redundant, immaterial,
11   impertinent, or scandalous matter[,]”Plaintiff has not substantively argued that either document
12   contains any such material. (See generally Dkt. No. 138.)
13          Plaintiff primarily contends that Defendant’s failure to file the correct response to his
14   motion for discovery sanctions cannot constitute excusable neglect because of prejudice it
15   causes, the length in delay in proceedings, the reason for the delay, and Defendant’s bad faith.
16   (See id. at 3–5) (citing Pioneer Inv. Servs. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380,
17   395 (1993) (examining excusable neglect doctrine as applied to Federal Rule of Bankruptcy
18   Procedure 9006(b)(1)). 1 A Court may extend a deadline or accord a party other relief upon a

19   showing of excusable neglect. See Briones v. Riviera Hotel & Casino, 116 F.3d 379, 381 (9th

20   Cir. 1997) (examining cases). It is not apparent from the record that Defendant’s response to

21   Plaintiff’s motion for discovery sanctions was untimely, or that Defendant sought leave of the

22   Court to extend the deadline to file its response due to excusable neglect. (See Dkt. Nos. 135,

23   136.) Further, even if Defendant was required to establish excusable neglect, Plaintiff has not

24

25          1
             Plaintiff does not substantively argue that the doctrine of excusable neglect applies to
     Defendant’s praecipe to its motion for summary judgment, which was properly filed pursuant to
26   Western District of Washington Local Civil Rule 7(m). (See Dkt. Nos. 137, 138.)

     MINUTE ORDER
     C16-1791-JCC
     PAGE - 2
 1   demonstrated that Defendant’s failure caused him prejudice, that the length of delay was

 2   substantial, that the reason for delay was improper, or that Defendant acted in bad faith. (See

 3   Docket Entry of May 1, 2019; Dkt. Nos. 133, 135, 135-1, 138 at 4.)

 4          Therefore, Plaintiff has not established a basis for striking Defendant’s response to

 5   Plaintiff’s motion for discovery sanctions (Dkt. Nos. 135, 135-1) or Defendant’s praecipe to its

 6   motion for summary judgment. (Dkt. No. 139.) For the foregoing reasons, Plaintiff’s motion to

 7   strike (Dkt. No. 138) is DENIED.

 8          DATED this 22nd day of April 2019.
 9                                                          William M. McCool
                                                            Clerk of Court
10
                                                            s/Tomas Hernandez
11
                                                            Deputy Clerk
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C16-1791-JCC
     PAGE - 3
